Filed 4/7/14 P. v. Williams CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B251877

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA028679)
         v.

JAMES WILLIAMS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County. William C.
Ryan, Judge. Affirmed.
                                                         ______
         California Appellate Project, Jonathan B. Steiner, and Richard B. Lennon, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
                                                                                            2


       This is an appeal from the denial of a petition for recall of sentence pursuant to
Penal Code section 1170.126.1 The petition states that defendant James Williams was
sentenced to an indeterminate term of 35 years to life for a third-strike offense of
second-degree robbery. The superior court denied Williams’s petition with prejudice
on the ground that robbery is a violent felony under section 667.5, subdivision (c)(9),
rendering Williams ineligible for resentencing under section 1170.126. Williams timely
appealed.
       We appointed counsel to represent Williams on appeal. After examination of the
record, counsel filed an opening brief raising no issues and asking us independently to
review the record pursuant to People v. Wende (1979) 25 Cal.3d 436. We have examined
the entire record and are satisfied that appellant’s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal.4th 106,
119, 124.) Under subdivision (c)(9) of section 667.5, “[a]ny robbery” is a violent felony.
Defendants serving sentences for convictions of felonies defined as violent felonies
by subdivision (c) of section 667.5 are not eligible for recall of sentence under
section 1170.126. (See, e.g., § 1170.126, subds.(b) & (e)(1).) Williams’s petition was
therefore properly denied.
       We advised Williams of his right to submit any contentions or issues that
he wished us to consider, and he timely filed a supplemental brief, arguing that
section 1170.126 violates his equal protection rights because it treats defendants
whose third strike offense is a serious or violent felony differently from those whose
third strike offense is not a serious or violent felony. Williams argues that we must
review section 1170.126 under the “strict scrutiny” standard because his fundamental
right to personal liberty is at stake. The Supreme Court, however, has rejected that
argument, holding that the Legislature’s definition of crimes and imposition of different
sentences for crimes of differing severity do not trigger strict scrutiny. (See People v.



1
       All subsequent statutory references are to the Penal Code.
                                                                                            3


Wilkinson (2004) 33 Cal.4th 821, 837-838.) Rather, they are subject to rational basis
review. (Id. at p. 838.)
       Proposition 36, which includes section 1170.126, amended the “three strikes” law
so that an indeterminate sentence of 25 years to life may be imposed only if the third
strike conviction is a serious or violent felony. That sentencing disparity—indeterminate
life sentences are reserved for serious or violent third strike offenses—is subject to
rational basis review under the Equal Protection Clause, and it is undeniably rational;
Williams does not argue to the contrary. Section 1170.126 merely provides a
procedural mechanism by which inmates sentenced under the old version of the
three strikes law may seek modification of their sentences if they would not have
received an indeterminate life sentence under the new version. The classification used
by section 1170.126—inmates who might be eligible for a lighter sentence under the new
three strikes law may petition for recall of sentence, but inmates who are categorically
ineligible (because of a serious or violent third strike) may not—is also subject to rational
basis review, and it is undeniably rational; again, Williams does not argue to the contrary.
For all of these reasons, we reject Williams’s equal protection argument.
                                      DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED.



                                                  ROTHSCHILD, Acting P. J.
We concur:


              CHANEY, J.


              MILLER, J.



        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.